SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1056
CAF 13-01256
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF TERRY BURNS,
PETITIONER-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

SONYA GELSTER, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


DENIS A. KITCHEN, WILLIAMSVILLE, FOR RESPONDENT-APPELLANT.

DOMINIC PAUL CANDINO, BUFFALO (JASON C. HENSKEE OF COUNSEL), FOR
PETITIONER-RESPONDENT.

MARY ANNE CONNELL, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Paul G.
Buchanan, J.), entered June 21, 2013 in a proceeding pursuant to
Family Court Act article 6. The order granted sole custody of the
child to Terry Burns.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Gelster v Burns ([appeal No. 1]
___ AD3d ___ [Nov. 14, 2014]).




Entered:   November 14, 2014                    Frances E. Cafarell
                                                Clerk of the Court